Judgment of the County Court of Westchester county modified by providing for reformation of the releases on the ten building lots from the lien of the mortgage so as to include therein a release of an easement of a right of way over Antony road running easterly from the building lots in question to North street as comprehended by the mortgage, and by directing the respondent to execute and deliver to the appellant a release of lot No. 24 inclusive of the aforesaid easement over Antony road upon receipt by him of the stipulated release price as contained in respondent’s letter of June 7, 1932. The judgment of foreclosure shall except from the sale these aforesaid releases and also the right of the appellant or its successors and assigns to connect dwellings on the aforesaid building lots with such sewer or sewers as are now installed in the bed of Antony road in conformity with respondent’s agreement of July 14, 1932. As so modified the judgment is unanimously affirmed, with costs to the appellant. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ. Settle order on notice.